


Exhibit 10.j

 

AMENDMENT TO THE

CHANGE IN CONTROL,

SEVERANCE AND EMPLOYMENT AGREEMENT

FOR D. LYNN VAN BORKULO-NUZZO

 

 

This Amendment to the Change in Control, Severance and Employment Agreement for
D. Lynn Van Borkulo-Nuzzo (the “Amendment”), is made this 17th day of September,
2003, between Hudson United Bancorp and Hudson United Bank (collectively, the
“Company”), a New Jersey corporation which maintains its principal office at
1000 MacArthur Boulevard, Mahwah, New Jersey, and D. Lynn Van Borkulo-Nuzzo (the
“Executive”), and amends the Change in Control, Severance and Employment
Agreement for D. Lynn Van Borkulo-Nuzzo, which was made effective as of October
1, 2002 (the “Agreement”).

 

WHEREAS, the Executive is presently an executive officer of the Company;  and

 

WHEREAS, the Executive and the Company wish to amend the Agreement to clarify
certain provisions therein;

 

NOW, THEREFORE, for the good and valuable consideration set forth herein and the
Executive’s continued valuable service to the Company, the Company and the
Executive, each intending to be legally bound hereby, agree as follows:

 

1.             Paragraph 9(d) of the Agreement, relating to “Payments and
Benefits,” is amended by adding the following language after the end of the
first sentence thereof:

 

“For purposes of the calculation of the bonus amount component of the Lump Sum
only, Paragraph 1(b)(ii)(B), regarding the Time of the Change of Control, will
be disregarded.”

 

2.             The Company agrees that it will not treat (for tax reporting
purposes or for calculation purposes under Section 10 of the Agreement) any
benefits under the Hudson United Bancorp Supplemental Employees’ Retirement Plan
(the “SERP”) as parachute payments under Section 280G of the Internal Revenue
Code, to the extent that such benefits were vested and accrued prior to the
occurrence of the change of control, as the SERP was not adopted in
contemplation of such change of control.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its
duly authorized representatives pursuant to the authority of its Board of
Directors’ Compensation Committee, and the Executive has personally executed
this Agreement, all as of the day and year first above written.

 

ATTEST:

HUDSON UNITED BANCORP AND

 

HUDSON UNITED BANK

 

 

 

 

 

 

By:

/s/ Charles F.X. Poggi

 

 

 

Charles F. X. Poggi

 

 

 

Chairman, Compensation Committte

 

 

 

 

 

 

 

 

 

WITNESS:

EXECUTIVE

 

/s/ D. Lynn Van Burkolo Nuzzo

 

 

D. Lynn Van Borkulo-Nuzzo

 

--------------------------------------------------------------------------------
